Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered August 17, 2005, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the propriety of the prosecutor’s conduct before the grand jury during the defendant’s statement and during cross-examination of the defendant are unpreserved for appellate review (see People v DeBaptiste, 286 AD2d 341 [2001]; see also People v Goodwine, 46 AD3d 702 [2007]). In any event, upon our examination of the relevant portions of the grand jury minutes, we find that there were no defects in the presentation of the evidence or the cross-examination of the defendant that necessitated dismissal of the indictment. The prosecutor’s interruptions of the defendant were minimal and solely sought to confine the defendant’s testimony to the incident under review (see People v Bethea, 12 AD3d 454, 455 [2004]; People v Smith, 199 AD2d 348, 349 [1993]). Moreover, the prosecutor did not so vigorously cross-examine the defendant during the grand jury proceedings as to impair his right to testify fairly and without material interruption before the grand jury (see People v Huston, 88 NY2d 400, *846408 [1996]; People v Karp, 76 NY2d 1006 [1990]; People v Burton, 191 AD2d 451 [1993]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Skelos, J.P, Ritter, Florio and Dickerson, JJ., concur.